DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 23, 2021 has been fully considered. The amendment to instant claims 1-4, 7-11 is acknowledged. The Terminal Disclaimer filed on March 23, 2021 is acknowledged. In light of the amendment and the Terminal Disclaimer, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejections necessitated by applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.  Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 11, which is dependent on claim 1, recites the amount of (b) the at least one vinyl aromatic monomer being present in amount of 12 to 20%wt, which is broader that the range of that claimed in instant claim 1, since claim 1 recites the at least one vinyl aromatic monomer being present in amount of less than 20%wt.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-5, 7-14, 16-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst et al (US 2012/0263950) (Gerst’950).

5. The rejection is adequately set forth on pages 4-6  of an Office Action mailed on September 23, 2020 and is incorporated here by reference.

6.  Claims 1-5, 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst et al (US 6,620,870) (Gerst’870) in view of Vanhoye et al (US 5,908,908), as evidenced by Thermal Transitions of Homopolymers flyer.

7. The rejection is adequately set forth on pages 6-11 of an Office Action mailed on September 23, 2020 and is incorporated here by reference.

Response to Arguments
8.   Applicant's arguments filed on March 23, 2021 have been fully considered.

9. With respect to Applicant’s arguments regarding the rejection of Claims 1-5, 7-14, 16-19, 21 under 35 U.S.C. 103 as being unpatentable over Gerst et al (US 2012/0263950) (Gerst’950), it is noted that:
1) Gerst’950 clearly teaches the monomers (d) being used in amount of 1-40%wt, wherein the preferred monomers (d) include styrene, C1-10 hydroxyalkyl (meth)acrylates and mixtures of those ([0017]). The C1-10 hydroxyalkyl (meth)acrylates are used in amount of 0.05-5%wt ([0017]). Given the mixture of styrene and C1-10 hydroxyalkyl (meth)acrylates is used as the monomers (d), the C1-10 hydroxyalkyl (meth)acrylates is used in amount of 0.05-5%wt, and the total amount of the monomers (d) is as high as 40%wt, therefore, at high as 35%wt of styrene can be used as the monomers (d). It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amount of used styrene and hydroxyl-acrylate as comonomers (d), within the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
2) Gerst’950 specifically recites a dispersion comprising both hydroxyl-acrylate and styrene as the monomers (D) ([0076]).
3) Instant claims are silent with respect to any properties of the composition.

10. With respect to Applicant’s arguments regarding the rejection of Claims 1-5, 7-21 under 35 U.S.C. 103 as being unpatentable over Gerst et al (US 6,620,870) (Gerst’870) in view of Vanhoye et al (US 5,908,908), as evidenced by Thermal Transitions of Homopolymers flyer, it is noted that:
1) Though Gerst’870 does not explicitly recite said monomers E) being ureido substituted ethylenically unsaturated monomers, the secondary reference of Vanhoye et al was applied for the teachings of that.
2) Vanhoye et al is a secondary reference which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
3) Instant claims are silent with respect to any properties of the composition, specifically increased SAFT as argued by Applicant.


1) the evidence of unexpected results provided in instant specification is based on two inventive and two comparative examples, having very specific amounts of the specific comonomers such as 50pbw of 2-EHA, 2pbw of HEA, 0.25pbw of UM and various amounts of MMA, ST and AA, wherein the claimed ranges for the amounts and types of monomers (a)-(f) are much broader than those exemplified.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
2) All inventive and comparative examples presented in instant specification show the presence of hydroxy-acrylate units, styrene and ureido unites, wherein all of comparative example 1 and inventive examples 2 and 3 show the SAFT more than 200, and for comparative example 4 -  SAFT of less than 200.  Therefore, no substantial evidence of criticality in using all of hydroxy-acrylate units, styrene and ureido unites for providing a surprisingly synergistic effect of increased SAFT has been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764